J-S68003-15

                              2015 Pa. Super. 261



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

ANTHONY EDWARD OLIVER

                         Appellant                    No. 629 EDA 2014


               Appeal from the PCRA Order February 7, 2014
           In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0005530-2011


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

CONCURRING STATEMENT BY MUNDY, J.:                FILED DECEMBER 14, 2015

      Although I agree with the learned Majority that the PCRA courts’ order

must be affirmed, I reach this conclusion for different reasons. In my view,

Appellant waived all issues on appeal by failing to file, as ordered, a concise

statement of errors complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(b).      Therefore, I respectfully concur in the

result.

      Our Supreme Court has held that Rule 1925(b) is a bright line rule.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011). The Hill Court was

clear that this Court “lack[s] the authority to countenance deviations from

the Rule’s terms [and] the Rule’s provisions are not subject to ad hoc

exceptions or selective enforcement[.]”     Id.    In my respectful view, the

Majority’s declining to apply Hill’s bright-line rule to this case represents an
J-S68003-15


ad hoc exception to the Rule’s requirements.       I also disagree with the

Majority’s conclusion that “[h]ad Appellant’s counsel been solely responsible

for the failure to file a Rule 1925(b) statement on Appellant’s behalf,

Appellant would have been entitled to a remand for the filing of a Rule

1925(b) statement under Rule 1925(c)(3)[.]”     Majority Opinion at 5.    The

Hill Court rejected the attempt to apply Rule 1925(c)(3) in the PCRA

context.   Our Supreme Court noted the remand procedure in Rule

1925(c)(3) speaks of ineffective assistance of counsel in a “criminal case.”

Pa.R.A.P. 1925(c)(3). Therefore, because “the PCRA is civil in nature[,]” it

concluded that Rule 1925(c)(3) did not apply. Hill, supra at 495 n.14.

     In this case, it is undisputed that Appellant did not file a Rule 1925(b)

statement, nor did he apply for an extension of time to file the same once

the PCRA court permitted Attorney Carluccio to withdraw as counsel.      See

generally Majority Opinion at 4-5; Pa.R.A.P. 1925(b)(2) (stating, “[u]pon

application of the appellant and for good cause shown, the judge may

enlarge the time period initially specified or permit an amended or

supplemental Statement to be filed[]”). In my view, our Supreme Court’s

interpretation of Rule 1925 requires the conclusion, although harsh, that

Appellant has waived all issues on appeal for failure to take any steps to

comply with Rule 1925(b).

     Based on the foregoing, I conclude that Appellant waived all issues on

appeal for want of compliance with Hill and Rule 1925(b).      Accordingly, I


                                    -2-
J-S68003-15


would affirm the PCRA court’s order on that basis. I therefore respectfully

concur in the result only.




                                   -3-